


        
Exhibit 10.3




NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made as of
[Grant Date] (the “Grant Date”), between Altisource Portfolio Solutions S.A., a
Luxembourg société anonyme (“Altisource” and, together with its subsidiaries and
affiliates, the “Company”), and [Full Name of Employee (including middle initial
if available)], an employee of the Company (the “Employee”).
WHEREAS, the Company desires, by affording the Employee an opportunity to
purchase shares of its common stock, par value $1.00 per share (“Shares”), to
further the objectives of the Company’s 2009 Equity Incentive Plan (the “2009
Plan”).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:
1.
OPTION GRANT

The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, the right and option to purchase all or any part of an aggregate [Number
of options] Shares from the Company for a purchase price of $[Strike Price] per
share (the “Strike Price”), on the terms and conditions set forth in this
Agreement (the “Options”).
2.
OPTION TERM



The term of the Options shall begin on the Grant Date and will continue for a
period of ten (10) years from the Grant Date, unless earlier terminated pursuant
to exercise or as provided in Section 5 below.
3.
VESTING OF OPTIONS



A.
Subject to the provisions of Sections 5 and 6 below, the Options shall vest in
three (3) equal annual increments, as follows. One-third (1/3) of the Options
shall vest on each anniversary of the Grant Date commencing on the first
anniversary of the Grant Date continuing until all Options are vested.



B.
Accelerated Vesting



Notwithstanding the vesting schedule provided in Section 3, Subsection A above,
if the Employee’s employment is terminated by reason of (a) death or Disability
or (b) Retirement, then the Options shall vest and shall become immediately
exercisable in full on the date of such termination; provided, however, that the
Employee’s right to such accelerated vesting is subject to the requirement that
the Employee has been employed with the Company for a period of at least two (2)
years on the date of death or Disability, or three (3) years on the date of
Retirement, unless otherwise determined by the Company in its sole discretion.
C.
General



The Employee shall have none of the rights of a stockholder with respect to any
of the Shares subject to the Options until such Shares shall be issued in the
Employee’s name or the name of the Employee’s designee following the exercise of
the Options.
4.
METHOD OF OPTION EXERCISE



A.
Subject to the terms and conditions of this Agreement, the Options may be
exercised by written notice to the Company at its executive offices to the
attention of the Corporate Secretary of the Company (the “Secretary”). Such
notice shall state the election to exercise the Options, shall state the number
of shares in respect of which it is being exercised (the “Purchased Shares”) and
shall be signed by the person or persons so exercising the Options. In no case
may the Options be exercised as to less than fifty (50) Shares at any one time
(or the remaining Shares then purchasable under the Options, if less than fifty
(50) Shares) or for a fractional Share. Except as provided in Section 5 below,
the Options may not be exercised unless the Employee shall, at the time of the
exercise, be an employee of the Company. During the Employee’s lifetime, only
the Employee or the Employee’s guardian or legal representative may exercise the
Options.





--------------------------------------------------------------------------------




B.
Such notice shall be accompanied by (i) a personal check payable to the order of
the Company for payment of the full purchase price of the Purchased Shares, (ii)
delivery to the Company of the number of Shares duly endorsed for transfer and
owned by the Employee that have an aggregate Fair Market Value equal to the
aggregate purchase price of the Purchased Shares or (iii) payment therefor made
in such other manner as may be acceptable to the Company on such terms as may be
determined by the Compensation Committee of the Board of Directors (the
“Committee”). “Fair Market Value” shall have the meaning given to that term in
the 2009 Plan. In addition to and at the time of payment of the purchase price,
the person exercising the Options shall pay to the Company the full amount of
any federal and state withholding or other taxes applicable to the taxable
income of such person resulting from such exercise in cash unless the Committee
in its sole discretion shall permit such taxes to be paid in Shares. Such
payment may also be made in the form of payroll withholding, at the election of
the option holder. The Company shall issue the Shares of the said Purchased
Shares as soon as practicable after receipt of the notice and all required
payments by the person or persons exercising the Options as provided in Section
4, Subsection A above. Unless the person or persons exercising the Options shall
otherwise direct the Company in writing, such Shares shall be registered in the
name of the person or persons so exercising the Options and shall be delivered
as aforesaid to or upon the written order of the person or persons exercising
the Options.



C.
In the event the Options shall be exercised, pursuant to Sections 3 and 5
hereof, by any person or persons other than the Employee, such notice shall be
accompanied by appropriate proof of the derivative right of such person or
persons to exercise the Options.



D.
The date of exercise of the Options shall be the date on which the notice, the
documents and all payments required under this Section 4 are received by or
arranged with the Secretary. If such notice is received after the market closes,
the following trading day will be considered the date of exercise. All Shares
that shall be purchased upon the exercise of the Options as provided herein
shall be fully paid and non-assessable.



E.
The Company may require the Employee to exercise the Options electronically
through the Shareworks system or any other online system pursuant to the
procedures set forth therein as determined by the Company in its sole
discretion.



F.
The Company may amend the procedures set forth in Section 4, Subsections A
through E in its sole discretion.



5.
TERMINATION OF OPTIONS



The Options may not be exercised to any extent after termination of the Options
in one of the ways, whichever first occurs, set forth below in this Section 5.
A.
The Options shall terminate upon the exercise of such Options in the manner
provided in this Agreement and the 2009 Plan, whether or not the Shares are
ultimately delivered.



B.
Except as may otherwise be provided in Section 5, Subsection C below for the
earlier termination of the Options, the Options and all rights and obligations
thereunder shall expire ten (10) years after the Grant Date.



C.
If, prior to exercise, expiration, surrender or cancellation of the Options, the
Employee’s employment terminates, the Options shall terminate in accordance with
the 2009 Plan except as follows:



(1)
by reason of Disability or Retirement, then the Options shall terminate (a) five
(5) years after the date of such termination of employment or (b) the end of the
Option’s term, whichever occurs first. In the event of the death of the Employee
after such termination of employment, the Options shall terminate on the earlier
to occur of: (i) three (3) years after the date of the Employee’s death; or (ii)
the end of the Option’s term, during which period the Options may be exercised
by the person or persons to whom the Employee’s rights shall pass by will or by
the applicable laws of descent or distribution.



(2)
by reason of death, then the Options shall terminate (a) three (3) years after
the date of the Employee’s death or (b) the end of the Option’s term, whichever
occurs first, during which period the Options may be exercised at any time by
the person or persons to whom the Employee’s rights shall pass by will or by the
applicable laws of descent or distribution.







--------------------------------------------------------------------------------




(3)
by reason of termination of employment by the Company for Cause or termination
of employment by the Employee, then all Options shall terminate on such date of
termination of employment.



(4)
by reason of termination of employment by the Company without Cause, then all
unvested Options shall terminate on the date of such termination of employment
and all vested Options shall terminate on (a) the six (6) month anniversary of
the date of such termination of employment or (b) the end of the Option’s term,
whichever occurs first.



D.
The Employee’s right to retain any Options following termination of employment
under this Section 5 is subject in all cases to the requirement that the
Employee has been employed with the Company for a period of at least two (2)
years on the date of such termination of employment, or three (3) years in the
case of Retirement, unless otherwise determined by the Company in its sole
discretion.



6.
CONDITIONS UPON TERMINATION OF EMPLOYMENT



A.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall not (A) engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company, (B) solicit, directly or indirectly, any employee of the Company to
leave the employ of the Company for employment, hire or engagement as an
independent contractor elsewhere, (C) in any way interfere with the relationship
between any customer, supplier, licensee or business relation of the Company or
(D) share, reveal or utilize any Confidential Information of the Company except
as otherwise expressly permitted by Company.



B.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall be available at reasonable times for consultations
at the request of the Company’s management with respect to phases of the
business with which the Employee was actively connected during the Employee’s
employment, but such consultations shall not be required to be performed during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.



C.
The Employee acknowledges that the Company would not have awarded the Options
granted to the Employee under this Agreement absent the Employee’s agreement to
be bound by the covenants made in this Section 6.



D.
In the event that the Employee fails to comply with any of the promises made in
this Section 6, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) the Options, to the
extent then unexercised, whether vested or unvested, will be immediately
forfeited and cancelled and (b) the Employee will be required to immediately
deliver to the Company an amount (in cash or in Shares) equal to the market
value (on the date of exercise) of any Shares acquired on exercise of the
Options less the exercise price paid for such Shares (the “Share Value”) to the
extent such Shares were acquired by the Employee upon exercise of the Options at
any time from 180 days prior to the earlier of (i) the date of termination of
employment or (ii) the date the Employee fails to comply with any promise made
in this Section 6, to 180 days after the date when the Company learns that the
Employee has not complied with any such promise. The Employee will deliver such
Share Value amount (either in cash or in Shares) to the Company on such terms
and conditions as may be required by the Company. The Company will be entitled
to enforce this repayment obligation by all legal means available, including,
without limitation, to set off the Share Value amount and any other damage
amount against any amount that might be owed to the Employee by the Company.



E.
The Employee further acknowledges that in the event that the covenants made in
this Section 6 are not fulfilled, the damage to the Company would be
irreparable. The Company, in addition to any other remedies available to it,
including, without limitation, the remedies set forth in Section 6, Subsection
(D) above, shall be entitled to injunctive relief against the Employee’s breach
or threatened breach of said covenants.



F.
Any determination by the Board of Directors with regard to Section 6,
Subsections (D) and (E) shall be conclusive.



7.
ADJUSTMENT UPON CHANGES IN STOCK; CHANGE OF CONTROL/RESTRUCTURING EVENT



A.
Except to the extent governed by Section 7, Subsection (B) below, if there shall
be any change in the Shares subject to the Options granted hereunder, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, spin off of one or more subsidiaries or other change in the corporate
structure, appropriate





--------------------------------------------------------------------------------




adjustments shall be made by the Board of Directors in its discretion (or if the
Company is not the surviving company in any such transaction, the Board of
Directors of the surviving company - with the Board of Directors of the Company
and the surviving company collectively referred to in this Section 7 as the
“Board”) in the aggregate number and kind of shares subject to the 2009 Plan and
the number and kind of shares and the price per share subject to the Options.
Without limiting the generality of the foregoing, in the event of a
restructuring or transaction resulting in some or all of the Company’s Shares
being convertible into equity of a separate company, the Board shall have the
authority to replace outstanding Options with any one or more of the following:
(A) adjusted options of the Company; (B) adjusted options on the equity of the
separate company; and (C) a combination of adjusted options on the shares of
both the Company and the separate company, all as the Board sees as equitable.
In the event of any such option adjustment and/or conversion, the Board shall
attempt to reasonably approximate the aggregate value of the Employee’s
outstanding Options under this Agreement. For the avoidance of doubt, in the
event Employee remains employed with the separate company that results from a
restructuring or transaction covered by this Section 7, for purposes of this
Agreement, the Employee will be deemed to remain employed as if the Employee
continued employment with the Company such that the employment termination
provisions applicable to Options shall not be invoked unless and until the
Employee’s employment with such separate company shall terminate.


B.
If a Change of Control/Restructuring Event occurs, the acquiring person or
entity shall have the right to cancel the Options in exchange for a payment
equal to the then intrinsic value of the Options as determined by the Board,
effective as of the Change of Control/Restructuring Date or to allow the Options
to continue in full force and effect in accordance with the terms hereof. If the
Options are to remain in place following such Change of Control/Restructuring
Event, the Board shall have the right in its discretion to make appropriate
adjustments in the aggregate number and kind of Shares and the price per Share
subject to the Options. Such discretions shall include the authority to replace
outstanding Options with any one or more of the following: (a) adjusted options
of the Company; (b) adjusted options on the equity of any separate company
surviving such Change of Control/Restructuring event; and (c) a combination of
adjusted options on the shares of both the Company and the separate company, as
such Board sees as equitable. In the event of any such option adjustment and/or
conversion, such Board shall attempt to reasonably approximate the aggregate
value of the Employee’s outstanding Options under this Agreement.



8.
NON-TRANSFERABILITY OF OPTIONS



The Options shall not be transferable otherwise than by will or by the
applicable laws of descent and distribution. More particularly (but without
limiting the generality of the foregoing), the Options may not be assigned,
transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Options contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect.
9.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS



The Company shall at all times during the term of the Options reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement, shall pay all original issue and/or transfer
taxes with respect to the issue and/or transfer of Shares pursuant hereto and
all other fees and expenses necessarily incurred by the Company in connection
therewith and will from time to time use its best efforts to comply with all
laws and regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.
10.
DEFINITIONS



A.
As used herein, the term “Cause” shall mean, as reasonably determined by the
Board of Directors (excluding the Employee, if the Employee is then a member of
the Board of Directors) either (i) any willful or grossly negligent conduct
(including but not limited to fraud or embezzlement) committed by the Employee
in connection with the Employee’s employment by the Company which conduct in the
reasonable determination of the Board of Directors has had or will have a
material detrimental effect on the Company’s business or (ii) the Employee’s
conviction of, or entering into a plea of nolo contendere to, a felony involving
fraud or embezzlement, whether or not committed in the course of the Employee’s
employment with the Company.



B.
As used herein, “Change of Control/Restructuring Date” shall mean either the
date (i) which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or (ii) a
Change of





--------------------------------------------------------------------------------




Control/Restructuring Event is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change of
Control/Restructuring Event is made effective other than through a transaction
which has a “closing.”


C.
As used herein, a “Change of Control/Restructuring Event” shall mean (i) the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such acquisition, and as a result of such acquisition, such
person(s) or entity(ies) own more than fifty percent (50%) of such outstanding
voting stock, (ii) the sale in one or more transactions of substantially all of
the Company’s assets to any person or entity, or two or more persons and/or
entities acting in concert, or (iii) the merger, consolidation or similar
transaction resulting in a reduction of the interest in the Company’s stock of
the pre-transaction stockholders to less than fifty percent (50%) of the
post-transaction ownership. To the extent the Employee’s employment agreement
conflicts with the Change of Control/Restructuring Event definition set forth in
the immediately preceding sentence, the Employee’s employment agreement will
govern.



D.
As used herein, the term “Confidential Information” shall mean all information
relating to Company, including any of its subsidiaries, customers, vendors, and
affiliates, of any kind whatsoever; know-how; experience; expertise; business
plans; ways of doing business; business results or prospects; financial books,
data and plans; pricing; supplier information and agreements; investor or lender
data and information; business processes (whether or not the subject of a
patent), computer software and specifications therefore; leases; and any and all
agreements entered into by Company or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered to
be of a confidential nature regardless of form. Confidential Information shall
not include: (i) information that is or becomes generally available to the
public other than as a result of a disclosure in breach of this Agreement, (ii)
information that was available on a non-confidential basis prior to the date
hereof or becomes available from a person other than the Company who was not
otherwise bound by confidentiality obligations to the Company and was not
otherwise prohibited from disclosing the information or (iii) Confidential
Information that is required by law to be disclosed, in which case, Employee
will provide the Company with notice of such obligation immediately to allow the
Company to seek such intervention as it may deem appropriate to prevent such
disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure.



E.
As used herein, the term “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board of Directors, renders the Employee
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than one hundred and eighty (180) days in any twelve (12)
month period, unless a longer period is required by federal or state law, in
which case that longer period would apply.



F.
As used herein, the term “Retirement” shall mean termination (other than by
reason of death or Disability) of the Employee’s employment with the Company or
one of its subsidiaries pursuant to and in accordance with a plan or program of
the Company or subsidiary applicable to the Employee provided, however, that for
purposes of this Agreement only, the Employee must have attained the age of
sixty (60) and been an employee of the Company for not less than three (3) years
as of the date of termination of employment by reason of Retirement.



11.
AMENDMENT



In the event that the Board of Directors shall amend the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s Options under this Agreement may not be amended in a way that
materially diminishes the value of the Options without the Employee’s consent to
the amendment.








--------------------------------------------------------------------------------




12.
CONSTRUCTION



In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.
If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any particular provision thereof shall not affect the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.
13.
ENTIRE AGREEMENT



This Agreement constitutes the entire agreement between the Company and the
Employee and supersedes all other discussions, correspondence, representations,
understandings and agreements between the parties, with respect to the subject
matter hereof.
14.
HEADINGS



The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed a part hereof.
15.
CONFIRMING INFORMATION



By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that the Employee has
read and understood the 2009 Plan and the Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.
16.
WAIVER AND RELEASE BY EMPLOYEE



AS A CONDITION PRECEDENT TO AND IN CONSIDERATION FOR THE COMPANY MAKING THIS
AWARD, THE EMPLOYEE IRREVOCABLY WAIVES AND FOREVER RELEASES ANY AND ALL EXISTING
CLAIMS TO ANY EQUITY-BASED COMPENSATION (INCLUDING ANY EQUITY APPRECIATION
AWARDS, RIGHTS OR OPTIONS) ALLOCATED, ASSIGNED OR OTHERWISE ATTRIBUTED TO THE
EMPLOYEE PRIOR TO THE GRANT DATE PURPORTING TO GIVE THE EMPLOYEE THE RIGHT TO
BENEFIT FROM OR PARTICIPATE IN THE APPRECIATION OR INCREASE IN VALUE OF, OR
PROFITS OR DIVIDENDS FROM, ANY DIVISION, BUSINESS UNIT OR OTHER SUB-DIVISION OF
THE COMPANY OR ANY SUBSIDIARY OF ALTISOURCE, INCLUDING WITHOUT LIMITATION, ANY
PLAN TITLED OR STRUCTURED AS A DIVISION EQUITY APPRECIATION RIGHTS PLAN,
BUSINESS UNIT EQUITY APPRECIATION RIGHTS PLAN, SHADOW STOCK PLAN, OR PROFIT
SHARING PLAN. FOR PURPOSES OF CLARIFICATION, THE FOREGOING WAIVER AND RELEASE
SHALL NOT APPLY TO ANY STOCK OPTION OR RESTRICTED STOCK AWARD FOR ALTISOURCE
COMMON STOCK ISSUED PURSUANT TO THE 2009 PLAN, INCLUDING ANY RIGHTS IN STOCK OF
OTHER COMPANIES RESULTING THEREFORM.






--------------------------------------------------------------------------------




I hereby agree to and accept the terms of this Agreement.


Employee




_______________________________
[Full Name of Employee (including middle initial if available)]
 
 
 
Altisource Portfolio Solutions S.A.






By: ___________________________
Name: William B. Shepro
Title: Chief Executive Officer


 


Attested by: ____________________
Name: Kevin J. Wilcox
Title: Chief Administration Officer
 







